
	
		I
		111th CONGRESS
		2d Session
		H. R. 4459
		IN THE HOUSE OF REPRESENTATIVES
		
			January 13, 2010
			Mr. Wolf introduced
			 the following bill; which was referred to the
			 Committee on Homeland
			 Security
		
		A BILL
		To amend title 49, United States Code, to establish a
		  10-year term of office for any individual appointed as the Assistant Secretary
		  of Homeland Security (Transportation Security Administration), and for other
		  purposes.
	
	
		1.Appointment of Assistant
			 Secretary of Homeland Security (Transportation Security
			 Administration)
			(a)In
			 generalSection 114(b) of
			 title 49, United States Code, is amended to read as follows:
				
					(b)Appointment;
				term of office
						(1)AppointmentThe
				head of the Administration shall be the Assistant Secretary of Homeland
				Security (Transportation Security Administration). The Assistant Secretary
				shall be appointed by the President, by and with the advice and consent of the
				Senate.
						(2)QualificationsThe
				Assistant Secretary must—
							(A)be a citizen of
				the United States; and
							(B)have experience in
				a field directly related to transportation or security.
							(3)Term of
				officeThe term of office of an individual appointed as the
				Assistant Secretary shall be 10 years. An Assistant Secretary may not serve
				more than one 10-year
				term.
						.
			(b)Technical
			 amendmentsSection 114 of such title is amended—
				(1)in subsection (a)
			 by striking Department of Transportation and inserting
			 Department of Homeland Security;
				(2)in the heading for
			 subsection (m)(1) by striking under secretary and inserting
			 assistant
			 secretary; and
				(3)by striking
			 Under Secretary each place it appears and inserting
			 Assistant Secretary.
				(c)Effective
			 dateThe amendments made by this section shall apply to any
			 individual appointed as the Assistant Secretary of Homeland Security
			 (Transportation Security Administration) after the date of enactment of this
			 Act.
			
